United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1103
                                   ___________

Harry R. Fowler,                        *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * District of Nebraska.
                                        *
Werner Enterprises,                     * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: June 10, 2010
                                Filed: June 21, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Harry Fowler appeals the district court’s1 adverse grant of summary judgment
in his action alleging discrimination and retaliation under the Americans with
Disabilities Act. After careful de novo review of the record, see Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006), we conclude that there is no genuine issue of
material fact to support Fowler’s claim that his employer, Werner Enterprises,
regarded him as having a disability or that it retaliated against him for filing
discrimination charges. We also reject as meritless Fowler’s arguments concerning

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
venue, his pro se status in this matter, and the grant of summary judgment without a
hearing. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-